Judgments, Supreme Court, New York County (Michael A. Corriero, J.), rendered April 13, 2005 (one of which amended May 10, 2005), convicting *212defendant, upon his pleas of guilty, of robbery in the first and second degrees and criminal possession of a controlled substance in the fourth degree, and sentencing him to concurrent terms of 3Vs to 10 years, 2Vs to 7 years and 1 year, respectively, unanimously affirmed.
Defendant’s unpreserved challenge to the validity of his first-degree robbery plea does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record establishes the voluntariness of the plea and that there was nothing in the allocution that cast doubt on defendant’s guilt (see People v Toxey, 86 NY2d 725 [1995]).
We perceive no basis for reducing the sentence. Concur— Sullivan, J.E, Williams, Gonzalez, Sweeny and Kavanagh, JJ.